DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16, 19-26 and 28-30 are allowed.
The invention is directed to a method in which UE may select a subset of the SR opportunities for which to transmit a SR and partition the subset into one or more groups of SR opportunities and the UE may then generate one or more SR bits representing the one or more groups of SR opportunities and transmit the one or more SR bits on the single uplink grant. Each of the independent claims 1, 20 and 29 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method of wireless communication, comprising: determining that respective resources allocated to each of a plurality of scheduling request (SR) opportunities are within a same time period, the SR opportunities each corresponding to a respective one of a plurality of logical channels; identifying a subset of the plurality of SR opportunities for transmission; partitioning the subset into one or more groups of SR opportunities, each group of SR opportunities comprising one or more SR opportunities; mapping one or more groups of SR opportunities to a respective group SR status combination each represented by a respective bit combination of one or more SR bits, wherein each of the group SR status combinations comprises a positive SR status, a negative SR status, or an unknown SR status for each of the groups of SR opportunities; and transmitting the one or more SR bits representing the one or more groups of SR opportunities, wherein the one or more SR bits further represents at least two of the SR opportunities, and wherein the one or more SR bits comprise a number of SR bits less than a number of groups of SR opportunities.
	Regarding claim 20, An apparatus for wireless communication, comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory, the processor configured to: determine that respective resources allocated to each of a plurality of scheduling request (SR) opportunities are within a same time period, the SR opportunities each corresponding to a respective one of a plurality of logical channels; identify a subset of the plurality of SR opportunities for transmission; 7partition the subset into one or more groups of SR opportunities, each group of SR opportunities comprising one or more SR opportunities; map one or more groups of SR opportunities to a respective group SR status combination each represented by a respective bit combination of one or more SR bits, wherein each of the group SR status combinations comprises a positive SR status, a negative SR status, or an unknown SR status for each of the groups of SR opportunities; and transmit the one or more SR bits representing the one or more groups of SR opportunities, wherein the one or more SR bits represents at least two of the SR opportunities, and wherein the one or more SR bits comprise a number of SR bits less than a number of groups of SR opportunities.
Regarding claim 29, An apparatus for wireless communication, comprising: means for determining that respective resources allocated to each of a plurality of  mapping one or more groups of SR opportunities to a respective group SR status combination each represented by a respective bit combination of one or more SR bits, wherein each of the group SR status combinations comprises a positive SR status, a negative SR status, or an unknown SR status for each of the groups of SR opportunities; and means for transmitting one or more SR bits representing the one or more groups of SR opportunities, wherein the one or more SR bits represents at least two of the SR opportunities, and wherein the one or more SR bits comprise a number of SR bits less than a number of groups of SR opportunities. 
	Therefore, the independent claims 1, 20 and 29 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Wang et al. (US 2012/0269154 A1) discloses a method and arrangement comprises analyzing a period of time comprising a subset of the predetermined scheduling request opportunities, detecting a scheduling request from the user equipment, establishing priority level information from the detected scheduling request and the subset of the predetermined scheduling request opportunities, and allocating resources to the user equipment, according to the established priority level information.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/9/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473